         Case 20-32243 Document 126 Filed in TXSB on 04/27/20 Page 1 of 4




                      IN THE UNITED STATES BANKRUPTCY COURT
                        FOR THE SOUTHERN DISTRICT OF TEXAS
                                 HOUSTON DIVISION

                                                   §
In re:                                             §        Chapter 11
                                                   §
SPEEDCAST INTERNATIONAL                            §
LIMITED, et al.,                                   §        Case No. 20-32243 (MI)
                                                   §
                Debtors.1                          §        (Jointly Administered)
                                                   §

                         DEBTORS’ WITNESS AND EXHIBIT LIST
                     FOR APRIL 28, 2020 VIDEO/TELEPHONIC HEARING

                SpeedCast International Limited and its debtor affiliates in the above-captioned

chapter 11 cases, as debtors and debtors in possession (collectively, the “Debtors”), file this

witness and exhibit list (the “Witness and Exhibit List”) for the video/telephonic hearing

scheduled for April 28, 2020 at 1:30 p.m. (CST) (the “Hearing”):

                                                  WITNESSES

                The Debtors may call any of the following witnesses at the Hearing:

                1.       Michael Healy, Chief Restructuring Officer, SpeedCast International;

                2.       P. Joseph Morrow IV, Kurtzman Carson Consultants LLC;

                3.       Any witness called or listed by any other party; and

                4.       Any rebuttal witnesses.

                                                 EXHIBITS

                The Debtors may offer into evidence any one or more of the following exhibits:




1
    A complete list of the Debtors in these chapter 11 cases may be obtained on the website of the Debtors’ claims
    and noticing agent at http://www.kccllc.net/speedcast. The Debtors’ service address for the purposes of these
    chapter 11 cases is 4400 S. Sam Houston Parkway East, Houston, Texas 77048.
         Case 20-32243 Document 126 Filed in TXSB on 04/27/20 Page 2 of 4




                                                                           OBJECTION


                                                                                       ADMITTED
                                                                 OFFERED
  EXHIBIT
                            DESCRIPTION                                                           DATE
    NO.




            Certificate of Service of P. Joseph Morrow IV
            (KCC) re: 1) Emergency Motion of Debtors for
            Entry of Interim and Final Orders Establishing
            Notification Procedures and Approving
            Restrictions on Certain Transfers of Interests in,
            and Claims Against, the Debtors and Claims of
            Certain Worthless Stock Deductions; and 2)
    1.      Notice of Video/Telephonic Hearing on
            Emergency Motion of Debtors for Entry of
            Interim and Final Orders Establishing
            Notification Procedures and Approving
            Restrictions on Certain Transfers of Interests in,
            and Claims Against, the Debtors and Claims of
            Certain Worthless Stock Deductions (ECF No.
            119)
            Declaration of Michael Healy in Support of the
    2.      Debtors’ Chapter 11 Petitions and First Day
            Relief, dated April 23, 2020 (ECF No. 16)
    3.      Any exhibit designated by any other party
            Any pleading or other document filed with the
    4.      Court on the docket of the above-captioned
            chapter 11 cases
            Any exhibit necessary to rebut the evidence or
    5.      testimony of any witness offered or designated by
            any other party

                The Debtors reserve the right to amend or supplement the Witness and Exhibit

List at any time prior to the Hearing.




                                                  2
       Case 20-32243 Document 126 Filed in TXSB on 04/27/20 Page 3 of 4




Dated: April 27, 2020
       Houston, Texas
                                     /s/ Alfredo R. Pérez
                                   WEIL, GOTSHAL & MANGES LLP
                                   Alfredo R. Pérez (15776275)
                                   Brenda L. Funk (24012664)
                                   Stephanie N. Morrison (admitted pro hac vice)
                                   700 Louisiana Street, Suite 1700
                                   Houston, Texas 77002
                                   Telephone: (713) 546-5000
                                   Facsimile: (713) 224-9511
                                   Email: Alfredo.Perez@weil.com
                                             Brenda.Funk@weil.com
                                             Stephanie.Morrison@weil.com
                                   -and-

                                   WEIL, GOTSHAL & MANGES LLP
                                   Gary T. Holtzer (admitted pro hac vice)
                                   Kelly DiBlasi (admitted pro hac vice)
                                   David N. Griffiths (admitted pro hac vice)
                                   767 Fifth Avenue
                                   New York, New York 10153
                                   Telephone: (212) 310-8000
                                   Facsimile: (212) 310-8007
                                   Email: Gary.Holtzer@weil.com
                                           Kelly.DiBlasi@weil.com
                                            David.Griffiths@weil.com
                                   -and-

                                   WEIL, GOTSHAL & MANGES LLP
                                   Paul R. Genender (00790758)
                                   Amanda Pennington Prugh (24083646)
                                   Jake R. Rutherford (24102439)
                                   200 Crescent Court, Suite 300
                                   Dallas, Texas 75201
                                   Telephone: (214) 746-7877
                                   Facsimile: (214) 746-7777
                                   Email: Paul.Genender@weil.com
                                           Amanda.PenningtonPrugh@weil.com
                                           Jake.Rutherford@weil.com

                                   Proposed Attorneys for Debtors
                                   and Debtors in Possession




                                       3
        Case 20-32243 Document 126 Filed in TXSB on 04/27/20 Page 4 of 4




                                       Certificate of Service

I hereby certify that on April 27, 2020, a true and correct copy of the foregoing document was
served by the Electronic Case Filing System for the United States Bankruptcy Court for the
Southern District of Texas, and will be served as set forth in the Affidavit of Service to be filed
by the Debtors’ claims, noticing, and solicitation agent.



                                                         /s/ Alfredo R. Pérez
                                                        Alfredo R. Pérez
